UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2186


LAWRENCE E. MATTISON,

                    Plaintiff - Appellant,

             v.

DENIS R. MCDONOUGH, United States Secretary of Veterans Affairs; UNITED
STATES DEPARTMENT OF VETERANS AFFAIRS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:19-cv-00018-RAJ-LRL)


Submitted: March 31, 2022                                         Decided: April 8, 2022


Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Eliot Mattison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence Eliot Mattison appeals the district court’s order denying his postjudgment

motions for reconsideration, to amend his complaint, and for summary judgment. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. Mattison v. McDonough, No. 4:19-cv-00018-RAJ-LRL (E.D. Va. Sept. 29, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2